Morphy, J.,

delivered the opinion of the court.
The defendant and appellant is sued as one of the firm of Skeels & Read, for an endorsement of the firm, on a note of four hundred dollars. An agreement of-counsel is appended, at the foot of the record, submitting, as the only question in the case; whether Read is bound insólido; the defendants, Skeels & Read, being partners as wood merchants and in running -drays for hire. The very words of the question propounded, hardly leave any room for doubt or deliberation; for, if the partners are merchants, as they are thus admitted to be, they must be supposed to carry on those dealings which are peculiar to, and most common among merchants, and which, under article 2796, of our Code, characterize commercial partnerships. Il matters not whether those dealings are confined to one, or extend to every kind of personal property; it is the act of buying and selling those things that the partners trade in, which stamps a mercantile Character on their partnership; such, we cannot but believe, must have been the business and dealings of Skeels & Read, as wood merchants. They must, therefore, be viewed as commercial partners, and held liable in solido. The semblance of a defence; exhibited in this court, throws but too thin a veil over the real nature and object of this appeal, to protect the appellant from the damages prayed for by the appellee.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with ten per cent. damages on the amount of the note, and costs in both courts.